EXHIBIT 9
FILED: MONROE COUNTY CLERK 08/13/2020 09:14 PM                                                            INDEX NO. E2020006101
NYSCEF DOC. NO. 2                                                                                   RECEIVED NYSCEF: 08/13/2020
              MONROE COUNTY CLERK’S OFFICE                                   THIS IS NOT A BILL. THIS IS YOUR RECEIPT.


                                                                      Receipt # 2462809

                                                                      Book    Page CIVIL

   Return To:                                                         No. Pages: 27
   LEANDER LAUREL JAMES IV
                                                                      Instrument: COMPLAINT

                                                                      Control #:         202008140148
                                                                      Index #:           E2020006101

                                                                      Date: 08/14/2020

                                                                              :58:52 AM




    Cardinal Mooney High School
    Congregation of Holy Cross United States Province, Inc.
    Congregation of Holy Cross Moreau Province, Inc.




   Total Fees Paid:                                           $0.00

                                                                      Employee:




   State of New York

   MONROE COUNTY CLERK’S OFFICE
   WARNING – THIS SHEET CONSTITUTES THE CLERKS
   ENDORSEMENT, REQUIRED BY SECTION 317-a(5) &
   SECTION 319 OF THE REAL PROPERTY LAW OF THE
   STATE OF NEW YORK. DO NOT DETACH OR REMOVE.

                           JAMIE ROMEO

                      MONROE COUNTY CLERK




                                                                1 of 27
